Title: From George Washington to William Moultrie, 5 May 1792
From: Washington, George
To: Moultrie, William

 

Dear Sir,
Philadelphia May 5th 1792.

I have had the pleasure to receive your letter of last month, and the seeds you had the goodness to send me by Mr Pinckney. The plants & trees which arrived at Norfolk, have reached Mount Vernon in pretty good order.
My thanks and acknowledgements are due to you, my dear Sir, for the kind attention which you have paid to my wishes with respect to the seeds, plants &c. You must likewise accept of them for the detail which you have been so good as to give of the mode of carrying on a war against the Indians; the cloathing of the Troops employed in that service &c.
The first wish of the United States with respect to the Indians is, to be at peace with them all, and to cultivate a good understanding to our mutual benefit. As we have not been able to attain this without the effusion of blood, the next wish is, to pursue such measures as may terminate the hostilities in the speediest manner, & most for the honor & interest of the U.S. Observations, therefore, which are founded in experience, tending to effect this, cannot but merit the thanks and acknowledgements of those who have the management of public affairs.
I am much pleased to hear that the picture by Colo. Trumbull, gives so much satisfaction. The merit of this Artist cannot fail to give much pleasure to those of his Countrymen who possess a taste for the fine arts: and I know of no part of the U:S. where it could be put to a stronger test than in South Carolina. With sincere regard, & best wishes for your health & happiness, Sir, Your Affte and Obedt Servt

Go: Washington

